Citation Nr: 1455151	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, anxiety disorder, and depression.  

2. Entitlement to service connection for a foot disorder to include a skin rash.  

3. Entitlement to service connection for a bilateral knee disorder.  

4. Entitlement to service connection for a stomach disorder.  

5. Entitlement to service connection for a right arm disorder, to include as secondary to a right hand disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to September 1974 and January 1976 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  While the RO adjudicated the PTSD, anxiety and depression claims separately, the Board has combined the issues as reflected on the first page of this decision for the sake of clarity.  The Board also has added schizophrenia based on the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran did not include his foot claim on his VA Form 9; but he did submit testimony regarding this matter and it was agreed at the beginning of the hearing that the issues on appeal included the foot claim.  Although the Veteran did not submit a formal substantive appeal regarding his service connection claim for a foot disorder, he has communicated that he wanted to continue his appeal.  Thus, the requirement that he file a formal substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009) (holding that 38 U.S.C. § 7105(d) (3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional).  

In March 2014, the Board remanded the matter for further development of the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran provided videoconference hearing testimony before the undersigned VLJ in May 2013, and the Board remanded the matter in March 2014.  Subsequent to the issuance of a supplemental statement of the case (SSOC) in September 2014, the Veteran requested another opportunity to present for a hearing in October 2014.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  Although the Veteran already had a Board videoconference hearing in connection with the issue on appeal in May 2013, additional evidence has been added to the claims file since that time.  Also, a September 2014 statement from the Veteran's representative indicates that the Veteran underwent recent treatment for his claimed PTSD, and that certain claimed conditions have gotten worse since the issuance of the September 2014 SSOC.  Thus, the Board will honor this request.  A remand is necessary to schedule the Veteran for a videoconference hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  




